                       3:21-cv-03176-SEM-TSH # 1            Page 1 of 10
                                                                                                    E-FILED
                                                                       Thursday, 29 July, 2021 11:48:02 AM
                                                                             Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION


 JACOB A. WALKER, individually, and on
 behalf of all others similarly situated,

        Plaintiff,
                                                     Case No.3:21-cv-03176
 v.

 CREDIT COLLECTION PARTNERS, INC.,

        Defendant.


                               CLASS ACTION COMPLAINT

       NOW COMES, JACOB A. WALKER (“Plaintiff”), individually, and on behalf of all

others similarly situated, through his undersigned counsel, complaining of CREDIT

COLLECTION PARTNERS, INC., as follows:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking redress for Defendant’s violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., and the Illinois Consumer

Fraud and Deceptive Business Practices Act (“ICFA”), 815 ILCS 505/1 et. seq.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      This Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant

to 28 U.S.C. § 1367.

       4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).




                                                1
                                  3:21-cv-03176-SEM-TSH # 1          Page 2 of 10




                                                       PARTIES

            5.        JACOB A. WALKER (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in this federal jurisdiction.

            6.        Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

            7.        Plaintiff is a “consumer” as defined by 815 ILCS 505/1(c).

            8.        CREDIT COLLECTION PARTNERS, INC. (“Defendant”) is a corporation with

its principal place of business at 905 W. Spresser Street, Taylorville, Illinois 62568.

            9.        Defendant is a “collection agency that contracts with 73 downstate Illinois county

state’s attorneys to recoup fines owed by defendants found liable in the county courts.”1

            10.       Defendant is a “person” as defined by 47 U.S.C. § 153(39).

            11.       Defendant is a “person” as defined by 815 ILCS 505/1(e).

            12.       Defendant is engaged in “commerce” in the State of Illinois regarding Plaintiff as

defined by 815 ILCS 505/1(f).

                                                 FACTUAL ALLEGATIONS

            13.       At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 9551.

            14.       At all times relevant, Plaintiff’s number ending in 9551 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

            15.       At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.




1   https://creditcollectionpartners.com/about

                                                          2
                          3:21-cv-03176-SEM-TSH # 1          Page 3 of 10




       16.     In the year 2019, Plaintiff started receiving collection calls from Defendant in an

attempt to collect an alleged debt for court fees and fines allegedly owed to Grundy County

(alleged “subject debt”).

       17.     On multiple occasions, Plaintiff answered Defendant’s collection calls.

       18.     On several occasions, Plaintiff requested that Defendant send documentation to

Plaintiff regarding the alleged subject debt and confirmed that Defendant had his current address.

       19.     Unfortunately, Plaintiff has never received any of the requested documentation

from Defendant.

       20.     However, Plaintiff continued to receive collection calls.

       21.     Plaintiff specifically requested that Defendant to cease the collection calls on at

least 10 separate occasions.

       22.     Despite Plaintiff’s request that the collection calls cease, Defendant continued its

collection calls, including calls from the phone numbers (815) 201-8100, (815) 201-8103, (815)

201-8096, (815) 201-8101, and (815) 201-8102.

       23.     In most of the answered calls, Plaintiff was greeted by a prerecorded message.

       24.     In the calls that Plaintiff did not answer, Defendant would leave prerecorded

voicemails on Plaintiff’s cellular telephone.

       25.     From July 2020 through the present, Defendant placed an estimated one hundred

(100) prerecorded collection calls to Plaintiff’s cellular phone after Plaintiff requested that the

collection calls cease.

       26.     Defendant’s incessant collection calls have invaded Plaintiff’s privacy and have

caused Plaintiff actual harm, including but not limited to, aggravation that accompanies unsolicited

robocalls, increased risk of personal injury resulting from the distraction caused by the robocalls,

                                                 3
                         3:21-cv-03176-SEM-TSH # 1             Page 4 of 10




wear and tear to Plaintiff’s cellular phone, loss of battery charge, loss of concentration, mental

anguish, nuisance, the per-kilowatt electricity costs required to recharge Plaintiff’s cellular

telephone as a result of increased usage of Plaintiff’s telephone services, and wasting Plaintiff’s

time.

        27.    Moreover, each time Defendant placed a telephone call to Plaintiff’s cellular phone,

Defendant occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone

calls or otherwise utilize his cellular phone while his phone was ringing.

        28.    Due to Defendant’s refusal to honor Plaintiff’s requests that the calls cease, Plaintiff

was forced to retain counsel to compel Defendant to cease its abusive collection practices.

                                     CLASS ALLEGATIONS

        29.    All previous paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

        30.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:


        All persons throughout the state of Illinois (1) to whom Defendant placed, or caused
        to be placed, a call; (2) directed to a number assigned to a cellular telephone service;
        (3) using an artificial or prerecorded voice; (4) without his/her consent; (5) within
        the four years preceding the date of this complaint through the date of class
        certification.

        31.    The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

their parents have a controlling interest and their current or former employees, officers and

directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for


                                                   4
                          3:21-cv-03176-SEM-TSH # 1              Page 5 of 10




exclusion from the Putative Class; (5) the legal representatives, successors or assigns of any such

excluded persons; and (6) persons whose claims against Defendant have been fully and finally

adjudicated and/or released.

A.     Numerosity

       32.        Upon information and belief, the members of the Putative Class are so numerous

that joinder of them is impracticable.

       33.        The exact number of the members of the Putative Class is unknown to Plaintiff at

this time and can only be determined through targeted discovery.

       34.        The members of the Putative Class are ascertainable because the Class is defined

by reference to objective criteria.

       35.        The members of the Putative Class are identifiable in that their names, addresses,

and telephone numbers can be identified in business records maintained by Defendant.

B.     Commonality and Predominance

       36.        There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class.

       37.        Those questions predominate over any questions that may affect individual

members of the Putative Class.

C.     Typicality

       38.        Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as a result of Defendant’s conduct.

D.     Superiority and Manageability

       39.        This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

                                                    5
                         3:21-cv-03176-SEM-TSH # 1             Page 6 of 10




         40.    The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         41.    By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         42.    Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

E.       Adequate Representation

         43.    Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         44.    Plaintiff has no interests antagonistic to those of the Putative Class and Defendant

has no defenses unique to Plaintiff.

         45.    Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                       CLAIMS FOR RELIEF

                                           COUNT I:
         Violations of the Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
                 (On behalf of Plaintiff and the Members of the Putative Class)

         46.    All previous paragraphs of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

         47.    Defendant placed or caused to be placed approximately one hundred (100) non-

emergency calls to Plaintiff’s cellular telephone utilizing an artificial or prerecorded voice without

Plaintiff’s consent in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).




                                                   6
                         3:21-cv-03176-SEM-TSH # 1           Page 7 of 10




       48.     As pled above, Defendant used an artificial or prerecorded voice which

automatically played upon Plaintiff answering the call or upon the call reaching Plaintiff’s

voicemail.

       49.     Defendant did not have consent to place calls to Plaintiff’s cellular phone after

Plaintiff requested that the collection calls cease.

       50.     Upon information and belief, Defendant does not maintain adequate policies and

procedures to ensure compliance with the TCPA.

       51.     Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA yet continued to employ them to maximize efficiency and profits at the

expense of Plaintiff and the Putative Class.

       52.     As pled above, Plaintiff was harmed by Defendant’s unlawful collection calls.

       WHEREFORE, Plaintiff, JACOB A. WALKER, on behalf of himself and the members

of the Putative Class, requests the following relief:

       a.      an order granting certification of the proposed class, including the designation of

               Plaintiff as the named representative, and the appointment of the undersigned as

               Class Counsel;

       b.      an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);

       c.      an order enjoining Defendant from placing further violating calls to consumers;

       d.      an award of $500.00 in damages to Plaintiff and the members of the Putative Class

               for each such violation;

       e.      an award of treble damages up to $1,500.00 to Plaintiff and the members of the

               Putative Class for each such violation; and

       f.      an award of such other relief as this Court deems just and proper.

                                                   7
                        3:21-cv-03176-SEM-TSH # 1             Page 8 of 10




                                          COUNT II:
      Violations of the Illinois Consumer Fraud and Deceptive Business Practices Act
                                    (815 ILCS 505/1 et. seq.)
                                  (On Behalf of Plaintiff only)

       53. All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       54. The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”) states:

               Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception, fraud, false pretense, false promise, misrepresentation or
               the concealment, suppression or omission of any material fact, with
               intent that others rely upon the concealment, suppression or
               omission of such material fact . . . in the conduct of any trade or
               commerce are hereby declared unlawful whether any person has in
               fact been misled, deceived or damaged thereby. 815 ILCS 505/2.

          a. Unfairness and Deception

       55. It was unfair for Defendant to attempt to collect a debt by placing at the above-

referenced calls to Plaintiff’s cellular phone number after he requested that the phone calls cease.

       56. Plaintiff had no choice but to submit to Defendant’s phone calls. Specifically, the only

option available to Plaintiff to escape Defendant’s phone calls was to turn off his cellular phone.

However, given the imperative function that cellular phone numbers play in today’s society,

Plaintiff had no reasonable alternative other than to submit to Defendant’s phone calls.

       57. The phone harassment campaign that Defendant unleashed on Plaintiff was unethical,

oppressive, and against public policy.

       58. As pled above, Plaintiff was substantially harmed by Defendant’s unfair conduct.

       59. Upon information and belief, Defendant systematically places harassing phone calls

to consumers in Illinois in order to aggressively collect debts.

                                                  8
                        3:21-cv-03176-SEM-TSH # 1             Page 9 of 10




       60. Upon information and belief, placing unsolicited and harassing cellular phone calls to

consumers is an unfair business practice willfully employed by Defendant and is conducted on a

wide scale.

       61. Furthermore, it was unfair and deceptive to not provide Plaintiff with basic validation

documentation as he requested regarding the alleged subject debt.

       62. An award of punitive damages is appropriate because Defendant’s conduct as

described above was outrageous, willful, and wanton, and showed a reckless disregard for the

rights of Plaintiff and consumers in general.

       WHEREFORE, Plaintiff, JACOB A. WALKER, requests the following relief:
       a.      a finding that Defendant violated the ICFA;
       b.      an order enjoining Defendant from placing further violating calls to Plaintiff;
       c.      an award of actual damages in an amount to be determined at trial;
       d.      an award of punitive damages in an amount to be determined at trial;
       e.      an award of reasonable attorney’s fees and costs pursuant to 815 ILCS 505/10a(c);
               and
       f.      an award of any further relief that is equitable and just.




                                                 9
                      3:21-cv-03176-SEM-TSH # 1             Page 10 of 10




                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Date: July 29, 2021                                  Respectfully submitted,

                                                     JACOB A. WALKER



                                                             By: /s/ Victor T. Metroff

                                                             Mohammed O. Badwan, Esq.
                                                             Victor T. Metroff, Esq.
                                                             Counsel for Claimant
                                                             Sulaiman Law Group, Ltd
                                                             2500 S Highland Ave, Suite 200
                                                             Lombard, IL 60148
                                                             Telephone: (630) 575-8180
                                                             mbadwan@sulaimanlaw.com
                                                             vmetroff@sulaimanlaw.com




                                                10
